Case 8:20-cv-02564-VMC-AEP Document 58 Filed 08/23/21 Page 1 of 36 PageID 915




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   SEQUOYAH OZOROWSKY,

         Plaintiff,

   v.                                    Case No. 8:20-cv-2564-VMC-AEP

   BAYFRONT HMA HEALTHCARE
   HOLDINGS, LLC,

        Defendant.
   ______________________________/

                                   ORDER

         This matter comes before the Court upon consideration of

   Defendant Bayfront HMA Healthcare Holdings, LLC’s Motion for

   Summary Judgment (Doc. # 48), filed on June 1, 2021, and

   Plaintiff Sequoyah Ozorowsky’s Motion for Partial Summary

   Judgment (Doc. # 52), filed on June 2, 2021. The Motions have

   been fully briefed. (Doc. ## 54, 55, 56, 57). For the reasons

   that follow, both Motions are denied.

   I.    Background

         Ozorowsky began working at Bayfront’s hospital in St.

   Petersburg, Florida, as a full-time patient access services

   representative (PASR) on January 28, 2019. (Pl. Dep. Doc. #

   52-3 at 18:22-19:2, 22:24-23:3; Arbogast Decl. Doc. # 49-8 at

   ¶ 4). This was a full-time position during the night shift of

   Bayfront’s emergency room. (Pl. Dep. Doc. # 52-3 at 28:21-


                                     1
Case 8:20-cv-02564-VMC-AEP Document 58 Filed 08/23/21 Page 2 of 36 PageID 916




   29:9; Pl. Decl. Doc. # 54-3 at ¶ 3). “PASRs are the first

   persons patients see, and their job involves taking patients’

   information and processing their intake paperwork, including

   insurance.” (Arbogast Decl. Doc. # 49-8 at ¶ 12). “Bayfront

   is always hiring for PASR positions” as the position is

   “entry-level” and “has a high level of turnover.” (Id.).

         A few months later in either March or April of 2019,

   Ozorowsky enlisted in the U.S. Army Reserve. (Id. at ¶ 5; Pl.

   Decl. Doc. # 54-3 at ¶ 4). Ozorowsky “reported to Kathy Delon,

   [his]   direct    supervisor,    and   Kimberlykae    Williams,   her

   supervisor, that [he] had enlisted in the Reserves and would

   report to basic training in May 2019.” (Pl. Decl. Doc. # 54-

   3 at ¶ 5). The orders listed Ozorowsky’s basic training start

   date as May 17 with a ship date of May 6 and noted that

   training would last fourteen weeks. (Arbogast Decl. Doc. #

   49-8 at Ex. 1). When he handed them a copy of his orders,

   “Delon said that [Ozorowsky] would have to resign and []

   Williams stated that she would not hold [his] job for [him]

   that long (14 weeks).” (Pl. Decl. Doc. # 54-3 at ¶ 5).

         Ozorowsky contacted Laurie Sparr in HR because he “knew

   this to be a violation of law.” (Id. at ¶ 6). Sparr “would

   not tell [Ozorowsky] that [his] job was protected,” instead

   saying that “she would look into it over the weekend.” (Id.;


                                     2
Case 8:20-cv-02564-VMC-AEP Document 58 Filed 08/23/21 Page 3 of 36 PageID 917




   Pl. Dep. Doc. # 52-3 at 177:11-16). Because he considered

   Sparr’s    response   unsatisfactory,     he   contacted   his    Army

   recruiter who then, on April 5, 2019, sent Sparr a Uniformed

   Servicemembers     Employment     and   Reemployment     Rights   Act

   (USERRA) flyer and asked Sparr to let him know if she had

   “any questions or concerns.” (Id. at 177:8-178:1; Doc. # 52-

   2 at Ex. 3). Ozorowsky avers that he specifically asked the

   Army recruiter “to send [] Sparr a copy of the law informing

   her that [his] job is protected.” (Pl. Decl. Doc. # 54-3 at

   ¶ 6).

         Delon later emailed Ozorowsky on April 7, 2019, that she

   had previously “misinformed” him and, after having spoken to

   HR, she confirmed that Ozorowsky was “protected” by USERRA.

   (Doc. # 49-8 at Ex. 3). Yet, a few weeks later on April 22,

   2019, Williams emailed HR the following message, in relevant

   part: “Can someone explain why an employee who is within their

   90-day introductory period can go an[d] enlist in the military

   and the employer is obligated to protect their job. Is there

   a Florida statutes on this that you can send me to review?”

   (Doc. # 49-8 at Ex. 3). Later in the email thread, Jim Reames,

   who was HR Director at the time, responded to Williams: “Yes,

   he is entitled to his position when his training is completed.

   It’s federal law.” (Doc. # 52-2 at Ex. 4).


                                     3
Case 8:20-cv-02564-VMC-AEP Document 58 Filed 08/23/21 Page 4 of 36 PageID 918




         According to Lee Ann Arbogast, who subsequently became

   HR Director, Bayfront approved Ozorowsky’s request for a

   USERRA military leave of absence (LOA) in full with the

   fourteen weeks of training expiring on August 23, 2019.

   (Arbogast Decl. Doc. # 49-8 at ¶¶ 9, 11). Based on an April

   26, 2019 email, Williams spoke with Ozorowsky and confirmed

   that Bayfront had approved his request for “14+ weeks” of

   LOA, and that his last day of work would be May 1, 2019. (Doc.

   # 49-10). However, “[b]efore [Ozorowsky] left for training in

   May 2019, [his] new supervisor, [Patient Access Director]

   Drew Sandt, sent [Ozorowsky] an email with directions for

   requesting [his] military leave through FMLA One Source,” and

   Ozorowsky did so. (Pl. Decl. Doc. # 54-3 at ¶ 8). The One

   Source paperwork reflects that Ozorowsky was only approved

   for leave through August 7, 2019, which is less than fourteen

   weeks from the start of his training on May 17, 2019. (Doc.

   # 52-2 at Ex. 5).

         Ozorowsky left for basic training as scheduled. While in

   training, Ozorowsky sustained stress fractures in both of his

   legs. (Pl. Decl. Doc. # 54-3 at ¶ 9). The Army treated

   Ozorowsky’s injuries and, as of August 23, 2019, the Army was

   still treating him.




                                     4
Case 8:20-cv-02564-VMC-AEP Document 58 Filed 08/23/21 Page 5 of 36 PageID 919




         On August 24, 2019 — the day after his approved leave

   term ended — Sandt called Ozorowsky and left him a voicemail.

   (Doc. # 49-6; Sandt Dep. Doc. # 49-7 at 19:12-16, 34:3-9).

   According    to   an   imperfect   voice-to-text    version   of   the

   voicemail that Ozorowsky saved, Sandt said:

         Hey [S]equoia this is Drew calling you from Bay
         Front Saint Petersburg. I am I know at the time
         that you had left for your 14 week orders. Kim
         Williams was currently in place. I am the current
         director here for a little bit before you left as
         well but just calling to see your status on when
         you’ll be back or if you’ll be back but if you have
         any updates for us you can give me a call [].
   (Doc. # 49-6). Ozorowsky called Sandt back a few days later

   and told him “that [he] had been injured at basic training

   and would need more time before [he] would be released from

   the Army.” (Pl. Decl. Doc. # 54-3 at ¶ 10; Pl. Dep. Doc. #

   52-3 at 62:13-20, 63:12-19).

         Sandt then called Ozorowsky back on August 29, 2019.

   (Pl. Decl. Doc. # 54-3 at ¶ 11). Based on the voice-to-text

   message saved by Ozorowsky, Sandt said that he was sorry

   Ozorowsky was injured and continued:

         I spoke with HR and they wanted us to just reach
         out and let you know that when you’re better and
         you’re home please reach out to us and let us know
         and you’re welcome to reapply for a position
         however the time off that we agree[d] to has
         expired. So now we’re going to proceed with
         interviewing some other candidates for this
         position so if you have any questions you feel free


                                      5
Case 8:20-cv-02564-VMC-AEP Document 58 Filed 08/23/21 Page 6 of 36 PageID 920




         to give me a call or when you’re back and you wanna
         reach out to us and let us know that you’re back
         we’ll see what positions we have open. If you have
         any questions give me a call thanks bye.
   (Doc. # 49-5; Sandt Dep. Doc. # 49-7 at 36:5-15).

         “On August 30, 2019, the Army discharged [Ozorowsky]

   because of [his] medical condition.” (Pl. Decl. Doc. # 54-3

   at ¶ 12). Ozorowsky’s release papers from the Army state that

   Ozorowsky was discharged because of a “condition, not a

   disability.” (Arbogast Decl. Doc. # 49-8 at Ex. 5). His stress

   fractures    make   it   difficult       for   Ozorowsky   to   walk   long

   distances. (Pl. Dep. Doc. # 52-3 at 7:18-22). But at the time

   he was discharged, Ozorowsky did not have any physician’s

   restrictions based on the injury, was not using crutches, and

   could perform his PASR job. (Id. at 11:24-12:2, 12:14-19,

   19:6-8, 34:7-10, 35:5-18).

         According to his declaration, Ozorowsky went to Bayfront

   a few days later on September 3, 2019, and “asserted [his]

   USERRA rights” to Sparr in HR by “handing her a copy of [his]

   DD214 [release papers]” and saying that he “was back from

   training and ready to start work again.” (Pl. Decl. Doc. #

   54-3 at ¶ 13). But Sparr “stated that she would have to get

   with [Sandt] [and] refused to tell [Ozorowsky] that [he] would

   be returned to work.” (Id.). Ozorowsky further avers that



                                        6
Case 8:20-cv-02564-VMC-AEP Document 58 Filed 08/23/21 Page 7 of 36 PageID 921




   “[b]etween September 3, 2019 and September 12, 2019, [he]

   returned to Bayfront and left countless un-returned messages

   for [] Sparr telling her that [he] wanted [his] job back.”

   (Pl. Decl. Doc. # 54-3 at ¶ 14). Sparr advised Ozorowsky to

   speak with Arbogast, who had since started as HR Director,

   and Sandt in person concerning his employment. (Doc. # 49-

   13).

          Finally, on September 12, 2019, Ozorowsky attended a

   meeting with Sandt and Arbogast. The parties’ versions of

   this meeting conflict. According to Arbogast, Ozorowsky said

   “that he had a knee injury during basic training and needed

   more time off to treat his injury” and Arbogast “approved []

   Ozorowsky’s request for additional time off.” (Arbogast Decl.

   Doc. # 49-8 at ¶ 13). “Ozorowsky, [] Sandt, and [Arbogast]

   agreed that [] Ozorowsky would let [Bayfront] know when he

   was ready to return to work and what jobs he wanted to do

   upon his return.” (Id.). She also testified that Ozorowsky

   was limping during the September 12 meeting. (Arbogast Dep.

   Doc. # 55-2 at 29:11-12). Sandt’s version of events largely

   matches Arbogast’s. (Sandt Dep. Doc. # 49-7 at 19:24-20:2,

   53:17-55:7).     He   testified    that   Arbogast    had   provided

   Ozorowsky a list of available positions with Bayfront and

   told him to apply for any position he was qualified for once


                                     7
Case 8:20-cv-02564-VMC-AEP Document 58 Filed 08/23/21 Page 8 of 36 PageID 922




   he was ready to return to work. (Id. at 21:20-22:17, 36:13-

   18, 53:17-55:7).

         But,   according    to   Ozorowsky,    he   did   not   ask    for

   additional time off during the September 12 meeting, even

   though he did tell Arbogast that he had been injured during

   training. (Pl. Decl. Doc. # 54-3 at ¶ 15; Pl. Dep. Doc. # 52-

   3 at 62:3-11). Rather, he testified that he was willing and

   able to return to work, but Arbogast told him Bayfront had

   not held his position open so he could apply for vacancies as

   an internal employee instead. (Pl. Dep. Doc. # 52-3 at 38:9-

   19). Arbogast did not offer any PASR positions to him during

   this meeting. (Id. at 39:18-20). Instead, Ozorowsky testified

   Arbogast offered him several nursing positions, but he was

   not a nurse. (Id. at 38:13-15, 39:14-17). Although Ozorowsky

   testified    in   his   deposition    that   he   did   not   make   any

   complaints to anyone at Bayfront about alleged violations of

   USERRA (Id. at 167:19-168:1, 168:10-12), he states in his

   declaration that he told Arbogast during this meeting “that

   [he] had the right to [his] job under USERRA.” (Pl. Decl.

   Doc. # 54-3 at ¶ 15). But he never said that he could not

   perform the functions of his job because of his injury. (Pl.

   Dep. Doc. # 52-3 at 80:9-15). Ozorowsky also testified that

   he never asked for an accommodation for his injury from anyone


                                     8
Case 8:20-cv-02564-VMC-AEP Document 58 Filed 08/23/21 Page 9 of 36 PageID 923




   at Bayfront because he “was not given the opportunity.” (Id.

   at 194:3-5).

         Months   passed.      Ozorowsky        eventually      “complained     to

   Employer Support of the Guard and Reserve (ESGR) who assigned

   [him] an ombudsman to handle [his] case.” (Pl. Decl. Doc. #

   54-3 at ¶ 16). The ESGR ombudsman, Lenny Miller, called

   Arbogast on November 25, 2019, reporting that “Ozorowsky had

   filed a USERRA claim against Bayfront and wanted Bayfront to

   pay   his   rent    and    get   his   car    back    from    repossession.”

   (Arbogast Decl. Doc. # 49-8 at ¶ 14). According to her

   declaration,       Arbogast      “explained     to    []   Miller   that    []

   Ozorowsky had previously communicated that he was not ready

   to return to work, but if he was, that Bayfront had several

   PASR positions available and he would be placed in any of

   them as soon as he wanted.” (Id.).

         Ozorowsky     then    emailed        Arbogast   on     December   2   and

   December 4, 2019. (Id. at ¶ 15; Pl. Decl. Doc. # 54-3 at ¶

   16). On December 4, 2019, Arbogast emailed Ozorowsky the

   following:

         Thank you for reaching out and I appreciate the
         opportunity to discuss your continued employment
         with Bayfront Health.
         Our recollection of our meeting is a little
         different. I believe when you, Drew and I met, you
         indicated you were unable to return to work due to


                                          9
Case 8:20-cv-02564-VMC-AEP Document 58 Filed 08/23/21 Page 10 of 36 PageID 924




          your knee injury and needed more time off. We agreed
          to provide you with that opportunity and to this
          day you have remained an employee of Bayfront
          Health St. Petersburg in a Leave of Absence status.
          Additionally, we discussed an expectation of you
          letting me know which opportunities interested you.
          We currently have two full-time Patient access
          roles available:
          Patient Access Services Representative (Registrar)
          - Cardiology Clinic - FT
          Patient Access Services Representative (Registrar)
          - OB/GYN Clinic - FT, Days
          And if you are not ready to return to a full-time
          schedule, we also have other Patient Access
          positions to choose from:
          Patient Access Services Representative (Registrar)
          - Emergency - PRN, Rotating shifts and weekends
          Patient Access Services Representative (Registrar)
          - Emergency - PRN, Rotating shifts and weekends
          Patient Access Services Representative (Registrar)
          - Medical Plaza - Part Time, (5 AM-10 AM, M-F)
          I am happy to discuss any of the above with you.
          Additionally, there are a number of other roles for
          which we are hiring and you are welcome to consider
          them as well, so long as you meet the minimum
          expectation requirements.
    (Doc. # 49-2 at 2).

          Indeed,   Ozorowsky    admits   that    “at   some   point   in

    December, [he] was offered to apply for multiple jobs at

    Bayfront” but, according to his declaration, “[n]one of these

    jobs was in the ER on nightshift.” (Pl. Decl. Doc. # 54-3 at

    ¶ 17). “Nightshift paid more and allowed [him] the opportunity

    to attend school during the day.” (Id.). He also testified



                                     10
Case 8:20-cv-02564-VMC-AEP Document 58 Filed 08/23/21 Page 11 of 36 PageID 925




    that the positions Arbogast offered him on December 4 had

    “different roles and responsibilities than what [a PASR] has

    for the ER.” (Pl. Dep. Doc. # 52-3 at 111:20-112:3).

          Yet, according to Arbogast, “[r]egardless of the job

    location/department or the shift [], full-time PASR positions

    offer the same opportunities for advancement, general working

    conditions, rank and responsibility.” (Arbogast Decl. Doc. #

    49-8 at ¶ 16). There were no vacant full-time, nightshift

    PASR positions in the ER between September 12, 2019, and

    December 4, 2019, because “no full-time nighttime Emergency

    Department    positions   were    necessary        to    meet   Bayfront’s

    staffing and business needs at that time.” (Trigg Decl. Doc.

    # 51-1 at ¶¶ 5-6).

          “After December 4, 2019, [Arbogast] never heard again

    from [] Ozorowsky.” (Arbogast Decl. Doc. # 49-8 at ¶ 15).

    “Ozorowsky remained a Bayfront employee in a [LOA] status for

    10 more months, until September 30, 2020, after which Bayfront

    was sold on October 1, 2020.” (Arbogast Decl. Doc. # 49-8 at

    ¶ 17). “At that point, [Bayfront] had to administratively

    remove   [Ozorowsky]    from   payroll        as   all    employees   were

    terminated   from   Bayfront     upon   the    sale.”     (Id.).   Between

    December 4, 2019, and the sale of Bayfront in late 2020,

    “twenty-six (26) [PASR] positions were vacant at Bayfront and


                                      11
Case 8:20-cv-02564-VMC-AEP Document 58 Filed 08/23/21 Page 12 of 36 PageID 926




    posted on [the] Bayfront website,” including “ten (10) full-

    time positions in the Emergency Department, including those

    that had a nighttime schedule.” (Trigg Decl. Doc. # 49-9 at

    ¶¶ 7-8).

          Ozorowsky   initiated   this    action   against   Bayfront    on

    November 2, 2020. (Doc. # 1). He filed an amended complaint

    on January 8, 2021, asserting claims for: failure to reemploy

    in violation of the Uniformed Servicemembers Employment and

    Reemployment Rights Act (USERRA) (Count I); discrimination in

    violation of USERRA (Count II); retaliation in violation of

    USERRA   (Count   III);   disability    discrimination    under     the

    Americans with Disabilities Act (ADA) (Count IV); disability

    discrimination under the Florida Civil Rights Act (FCRA)

    (Count V); retaliation under the ADA (Count VI); retaliation

    under the FCRA (Count VII); and violation of Florida’s Private

    Sector Whistleblower Act (FWA) (Count VIII). (Doc. # 26).

    Bayfront filed its answer on January 22, 2021. (Doc. # 27).

    The case proceeded through discovery.

          Now, each party moves for summary judgment on liability.

    (Doc. ## 48, 52). The Motions are briefed and ripe for review.

    (Doc. ## 54-57).




                                     12
Case 8:20-cv-02564-VMC-AEP Document 58 Filed 08/23/21 Page 13 of 36 PageID 927




    II.   Legal Standard

          Summary judgment is appropriate “if the movant shows

    that there is no genuine dispute as to any material fact and

    the movant is entitled to judgment as a matter of law.”            Fed.

    R. Civ. P. 56(a). A factual dispute alone is not enough to

    defeat a properly pled motion for summary judgment; only the

    existence of a genuine issue of material fact will preclude

    a grant of summary judgment. Anderson v. Liberty Lobby, Inc.,

    477 U.S. 242, 247-48 (1986).

          An issue is genuine if the evidence is such that a

    reasonable jury could return a verdict for the non-moving

    party. Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742

    (11th Cir. 1996)(citing Hairston v. Gainesville Sun Publ’g

    Co., 9 F.3d 913, 918 (11th Cir. 1993)). A fact is material if

    it may affect the outcome of the suit under the governing

    law. Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir.

    1997). The moving party bears the initial burden of showing

    the court, by reference to materials on file, that there are

    no genuine issues of material fact that should be decided at

    trial. Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1260

    (11th Cir. 2004)(citing Celotex Corp. v. Catrett, 477 U.S.

    317, 323 (1986)). “When a moving party has discharged its

    burden,   the   non-moving   party    must   then   ‘go   beyond   the


                                     13
Case 8:20-cv-02564-VMC-AEP Document 58 Filed 08/23/21 Page 14 of 36 PageID 928




    pleadings,’ and by its own affidavits, or by ‘depositions,

    answers    to    interrogatories,     and   admissions      on    file,’

    designate specific facts showing that there is a genuine issue

    for trial.” Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590,

    593-94 (11th Cir. 1995)(quoting Celotex, 477 U.S. at 324).

          If there is a conflict between the parties’ allegations

    or evidence, the non-moving party’s evidence is presumed to

    be true and all reasonable inferences must be drawn in the

    non-moving party’s favor. Shotz v. City of Plantation, 344

    F.3d 1161, 1164 (11th Cir. 2003). If a reasonable fact finder

    evaluating the evidence could draw more than one inference

    from the facts, and if that inference introduces a genuine

    issue of material fact, the court should not grant summary

    judgment. Samples ex rel. Samples v. City of Atlanta, 846

    F.2d 1328, 1330 (11th Cir. 1988). But, if the non-movant’s

    response consists of nothing “more than a repetition of his

    conclusional     allegations,”   summary    judgment   is      not   only

    proper, but required. Morris v. Ross, 663 F.2d 1032, 1034

    (11th Cir. 1981).

          Finally,    the   filing   of   cross-motions      for     summary

    judgment does not give rise to any presumption that no genuine

    issues of material fact exist. Rather, “[c]ross-motions must

    be considered separately, as each movant bears the burden of


                                     14
Case 8:20-cv-02564-VMC-AEP Document 58 Filed 08/23/21 Page 15 of 36 PageID 929




    establishing that no genuine issue of material fact exists

    and that it is entitled to judgment as a matter of law.” Shaw

    Constructors v. ICF Kaiser Eng’rs, Inc., 395 F.3d 533, 538–

    39 (5th Cir. 2004); see also United States v. Oakley, 744

    F.2d 1553, 1555 (11th Cir. 1984)(“Cross-motions for summary

    judgment    will    not,    in   themselves,    warrant     the    court   in

    granting    summary    judgment     unless     one   of   the   parties    is

    entitled to judgment as a matter of law on facts that are not

    genuinely disputed . . . .” (quotation omitted)).

    III. Analysis

          A. Bayfront’s Motion

          Bayfront      seeks    summary    judgment     on   all   Ozorowsky’s

    claims.

                 1.     Admissions in Amended Complaint

          As a preliminary matter, the Court addresses Bayfront’s

    argument that Ozorowsky admitted in his amended complaint

    that he requested an extended leave of absence in September

    2019. (Doc. # 48 at 15-16; Doc. # 56 at 4-6). Bayfront argues

    the amended complaint’s allegations conflict with Ozorowsky’s

    testimony    and,    thus,    the   amended    complaint’s      allegations

    should control.

          The Court disagrees. The amended complaint’s allegations

    do   not    conflict    with     Ozorowsky’s    deposition        testimony.


                                           15
Case 8:20-cv-02564-VMC-AEP Document 58 Filed 08/23/21 Page 16 of 36 PageID 930




    Rather, the amended complaint makes clear that Ozorowsky

    requested to “extend[] his leave” on August 24, 2019 “to treat

    for his injury and until the Army released him.” (Doc. # 26

    at ¶¶ 23-24). Nowhere does the amended complaint allege that

    Ozorowsky requested an extended leave because of his injury

    after the Army released him on August 30, 2019.

           Thus, the amended complaint does not preclude Ozorowsky

    from proceeding on the theory that — although he had said he

    needed longer leave during the August 24 phone call to Sandt

    — he was ready and willing to return to work at Bayfront in

    September 2019 and told Bayfront employees as much.

                2.    Failure to Reemploy and Discrimination under
                      USERRA
           In Count I, Ozorowsky asserts a claim for failure to

    reemploy under USERRA. In Count II, Ozorowsky asserts a claim

    for discrimination in violation of USERRA.

           “Congress enacted USERRA to encourage noncareer service

    in the uniformed services by eliminating or minimizing the

    disadvantages to civilian careers and employment which can

    result from such service and to minimize the disruption to

    the lives of persons performing service in the uniformed

    services as well as to their employers.” Dees v. Hyundai Motor

    Mfg.   Alabama,   LLC,   368   F.    App’x   49,   50–51   (11th   Cir.



                                        16
Case 8:20-cv-02564-VMC-AEP Document 58 Filed 08/23/21 Page 17 of 36 PageID 931




    2010)(citation and internal quotation marks omitted). “Under

    the USERRA, a person who is a member of or who has performed

    in   a   uniformed    service    shall    not    be    denied   ‘initial

    employment, reemployment, retention in employment, promotion,

    or any benefit of employment by an employer on the basis of

    that membership’ or performance of service.” Ward v. United

    Parcel    Serv.,     580   F.   App’x    735,    737–38    (11th    Cir.

    2014)(quoting 38 U.S.C. § 4311(a)).

          “An employer, therefore, violates the USERRA where the

    employee’s membership or service in the uniformed services is

    a ‘motivating factor’ in the employer’s failure to reemploy

    the individual.” Id. at 738. “To establish a prima facie case

    of   discrimination    under    the    USERRA,   the    plaintiff   must

    demonstrate by a preponderance of the evidence that his

    military membership or service was a motivating factor in the

    employer’s decision.” Id. (citation omitted). “A motivating

    factor does not necessarily have to be the sole cause for the

    employer’s decision, but is defined as one of the factors

    that a truthful employer would list as its reasons for its

    decision.” Id. “A court can infer a discriminatory motivation

    from a variety of considerations, such as: (1) the temporal

    proximity between the plaintiff’s military activity and the

    adverse employment action; (2) inconsistencies between the


                                      17
Case 8:20-cv-02564-VMC-AEP Document 58 Filed 08/23/21 Page 18 of 36 PageID 932




    proffered     reason     for   the    employer’s     decision     and    other

    actions      of   the    employer;     (3)     an   employer’s        expressed

    hostility toward members of the protected class combined with

    its knowledge of the plaintiff’s military activity; and (4)

    disparate treatment of similarly situated employees.” Id.

           Regarding     the    requirements       of   reemployment,       USERRA

    provides for an “escalator principle” which “requires that

    the employee be reemployed in a position that reflects with

    reasonable certainty the pay, benefits, seniority, and other

    job perquisites, that he or she would have attained if not

    for the period of service.” 20 C.F.R. § 1002.191. “Depending

    upon the specific circumstances, the employer may have the

    option, or be required, to reemploy the employee in a position

    other than the escalator position.” Id. “The reemployment

    position may involve transfer to another shift or location,

    more    or   less    strenuous       working    conditions,      or    changed

    opportunities for advancement, depending upon the application

    of the escalator principle.” 20 C.F.R. § 1002.194. In this

    way,    “USERRA     accommodates      the    fact   that    workplaces      are

    dynamic and not static; changes occur over time that impact

    the    positions    to     which   service     members     are   entitled    to

    reemployment.” Weaver v. Madison City Bd. of Educ., No. 5:11-




                                           18
Case 8:20-cv-02564-VMC-AEP Document 58 Filed 08/23/21 Page 19 of 36 PageID 933




    CV-03558-TMP, 2016 WL 7210447, at *12 (N.D. Ala. Dec. 13,

    2016).

          Bayfront argues that summary judgment should be granted

    on these claims because Ozorowsky was not ready to return to

    work in September 2019 and Bayfront offered him at least two

    similar full-time PASR positions in December 2019, for which

    Ozorowsky never applied. (Doc. # 48 at 21). Bayfront also

    argues   that       there   is   no   evidence    that     Ozorowsky’s   not

    returning to work after his military leave was in any way

    caused by discriminatory animus. (Id. at 23-26).

          The Motion is denied as to these claims. Notably, there

    are genuine disputes of material fact regarding Bayfront’s

    attitude toward Ozorowsky’s taking leave and what occurred

    during   the    September        12   meeting    between    Ozorowsky    and

    Arbogast and Sandt. Taking the evidence in the light most

    favorable      to    Ozorowsky,       Bayfront    was    displeased      with

    Ozorowsky’s taking military leave, as demonstrated by the

    tone of Williams’ April 22, 2019 email and one possible

    interpretation of Sandt’s August 29 voicemail in which he

    informed Ozorowsky that Bayfront would be interviewing other

    people to fill his PASR position. (Doc. # 49-8 at Ex. 3; Doc.

    # 49-5). When Ozorowsky returned from leave, he visited

    Bayfront on multiple days in early September asking to be


                                           19
Case 8:20-cv-02564-VMC-AEP Document 58 Filed 08/23/21 Page 20 of 36 PageID 934




    reemployed. He did not get a meeting until days later on

    September 12 — the meeting with Arbogast and Sandt. According

    to Ozorowsky, he asked to be reemployed immediately during

    this meeting at which time Arbogast advised Ozorowsky to look

    up available positions himself and then apply for an opening

    as his original position was no longer available.

          But,   Ozorowsky   testified,   Arbogast   only   offered   him

    nursing positions for which he was not qualified at that time.

    (Pl. Dep. Doc. # 52-3 at 38:13-15, 39:14-17). Thus, accepting

    Ozorowsky’s version of events, Bayfront did not offer to

    reemploy him in an equivalent position in September 2019.

    Additionally, as to the two full-time PASR positions that

    were available in December 2019, Ozorowsky averred that these

    positions were not equivalent to the position he held before

    his military leave because they paid less and had “different

    roles and responsibilities,” such that a reasonable jury

    could conclude these positions did not satisfy the escalator

    principle. (Pl. Decl. Doc. # 54-3 at ¶ 17; Pl. Dep. Doc. #

    52-3 at 111:20-112:3).

          Regardless of whether equivalent PASR positions became

    available in the months that followed, a reasonable jury could

    conclude at least that Bayfront violated USERRA in September

    2019 when it did not reemploy Ozorowsky according to the


                                     20
Case 8:20-cv-02564-VMC-AEP Document 58 Filed 08/23/21 Page 21 of 36 PageID 935




    escalator principle. Additionally, the fact that Ozorowsky

    was    not    officially     terminated     until    September    2020    when

    Bayfront       was   sold     does   not     preclude     Ozorowsky       from

    establishing an adverse action based on his unpaid leave of

    absence (LOA) status. Indeed, Bayfront concedes that “an

    unpaid LOA may constitute an adverse action under appropriate

    circumstances.” (Doc. # 48 at 24 n.37).

           Bayfront’s argument regarding pretext, which focuses on

    its version of events in which Ozorowsky requested additional

    time off during the September 12 meeting (Id. at 29), are

    unavailing as there is a genuine dispute over what was said

    during that meeting. Likewise, given the genuine disputes

    over    how    events   unfolded,     the    Court    rejects     Bayfront’s

    contention that summary judgment should be granted in its

    favor regarding Ozorowsky’s claim for liquidated damages.

    (Doc. # 48 at 29 n.43).

           Ozorowsky’s         USERRA     failure        to   reemploy        and

    discrimination claims survive summary judgment.

                   3.    Retaliation under USERRA

           Next,    in   Count    III,   Ozorowsky      asserts   a   claim   for

    retaliation in violation of USERRA.

           “The USERRA prohibits an employer from taking an adverse

    employment action against employees who seek to enforce the


                                          21
Case 8:20-cv-02564-VMC-AEP Document 58 Filed 08/23/21 Page 22 of 36 PageID 936




    Act’s protections.” Ward, 580 F. App’x at 739 (citing 38

    U.S.C.      §    4311(b)).      “An    employer     engages   in    prohibited

    retaliatory conduct where it takes an adverse action against

    an employee motivated by that employee’s efforts to enforce

    the USERRA, unless the employer can prove that the action

    would    have     been   taken    in    the   absence   of    the   employee’s

    protected activity.” Id.

          “In       the   context    of    employment    retaliation     cases,   a

    plaintiff’s burden to prove causation can be met by showing

    a close temporal proximity between the statutorily protected

    activity        and   adverse-employment          action.”    Id.   (citation

    omitted). “Where there was a significant time gap between the

    protected activity and the adverse action, the plaintiff must

    offer additional evidence to demonstrate a causal connection,

    such as a pattern of antagonism or that the adverse action

    was the first opportunity for the employer to retaliate.” Id.

          Bayfront argues that summary judgment should be granted

    on this claim because (1) “Ozorowsky cannot prove an adverse

    act of failure to reemploy” because he requested additional

    leave during the September 12 meeting and failed to accept

    the PASR positions he was offered in December 2019; and (2)

    concerning his September 2020 separation of employment, “he

    cannot show Bayfront was motivated in its actions by any


                                             22
Case 8:20-cv-02564-VMC-AEP Document 58 Filed 08/23/21 Page 23 of 36 PageID 937




    alleged efforts by him to enforce USERRA.” (Doc. # 48 at 26-

    28).

           Regarding the first argument, there is a genuine dispute

    over whether Ozorowsky asked for additional leave during the

    September 12 meeting. Accepting his testimony that he did not

    request additional leave, a reasonable jury could conclude

    that Arbogast and Sandt failed to reemploy Ozorowsky at that

    time.    Additionally,    as    previously      discussed,    accepting

    Ozorowsky’s testimony and declaration, the PASR positions he

    was offered in December 2019 were not equivalent to his

    previous position.

           Bayfront’s    second    argument   concerns   the     element   of

    causation, focusing on the ten to eleven months between

    Ozorowsky’s various protected activities of asserting his

    USERRA rights and complaining to his ESGR ombudsman and his

    separation from employment in September 2020 when Bayfront

    was sold. (Doc. # 48 at 27). True, the time delay between

    Ozorowsky’s protected activity and his ultimate separation

    from    employment     with    Bayfront    in    September     2020    is

    insufficient to establish a prima facie case of causation.

           But, again, “an unpaid LOA may constitute an adverse

    action under appropriate circumstances.” (Doc. # 48 at 24

    n.37). And, taking the evidence in the light most favorable


                                       23
Case 8:20-cv-02564-VMC-AEP Document 58 Filed 08/23/21 Page 24 of 36 PageID 938




    to Ozorowsky, Bayfront engaged in an adverse action when in

    September 2019 it left Ozorowsky on unpaid LOA status despite

    his request to be reemployed. This action occurred five months

    after Ozorowsky first requested his Army recruiter contact

    Bayfront about his USERRA rights and a little over a week

    after Ozorowsky “asserted” his USERRA rights to Sparr and

    demanded his job back. (Pl. Dep. Doc. # 52-3 at 177:8-178:1;

    Doc. # 52-2 at Ex. 3; Pl. Decl. Doc. # 54-3 at ¶ 13). This is

    sufficient to establish causation for his prima facie case.

          As with Bayfront’s USERRA discrimination and failure to

    reemploy claims, Bayfront’s argument regarding pretext, which

    focuses on its version of events for the September 12 meeting

    (Doc. # 48 at 29), is unavailing. There is a genuine dispute

    over whether Ozorowsky requested additional time off during

    that meeting. The Motion is denied as to Count III.

                4.      Disability Discrimination

          In   Counts    IV   and   V,   Ozorowsky   asserts   claims   for

    disability discrimination in violation of the ADA and FCRA.

    Bayfront argues that summary judgment should be granted on

    these claims for numerous reasons.

          “The burden-shifting analysis of Title VII employment

    discrimination claims” — as established by McDonnell Douglas

    Corp. v. Green, 411 U.S. 792 (1973) — “is applicable to ADA


                                         24
Case 8:20-cv-02564-VMC-AEP Document 58 Filed 08/23/21 Page 25 of 36 PageID 939




    claims.” Earl v. Mervyns, Inc., 207 F.3d 1361, 1365 (11th

    Cir. 2000). To succeed on a disability discrimination claim,

    a plaintiff must show as part of his prima facie case that:

    “(1) he is disabled; (2) he was a qualified individual at the

    relevant time . . . ; and (3) he was discriminated against []

    because of his disability.” Scott v. Shoe Show, Inc., 38 F.

    Supp.    3d   1343,   1359    (N.D.    Ga.    2014)(citation    omitted);

    D’Onofrio v. Costco Wholesale Corp., 964 F.3d 1014, 1021 (11th

    Cir. 2020)(“Given the parallel structure of the statutes,

    this    Court   analyzes      state-law      disability   discrimination

    claims under the FCRA using the same framework as it does for

    claims made under the federal [ADA].”). “If the employee is

    able to establish his prima facie case, the burden shifts to

    the     employer      to     come   forward      with     a   legitimate,

    nondiscriminatory reason” for the adverse action. Alvarez v.

    Sch. Bd. of Broward Cnty., 208 F. Supp. 3d 1281, 1285 (S.D.

    Fla. 2016). At that point, the burden shifts back to the

    plaintiff on the issue of pretext.

           Bayfront argues that Ozorowsky is not disabled as a

    matter of law and that he also cannot establish a failure to

    accommodate claim under the ADA. (Doc. # 48 at 11, 15). In

    his response, Ozorowsky fails to respond to these arguments,

    instead arguing only that Ozorowsky was regarded as disabled


                                          25
Case 8:20-cv-02564-VMC-AEP Document 58 Filed 08/23/21 Page 26 of 36 PageID 940




    by   Bayfront.        (Doc.   #   54   at    11-12).          Thus,    Ozorowsky        has

    abandoned any argument that he is actually disabled or that

    Bayfront    failed       to   accommodate           him.      See     Powell       v.    Am.

    Remediation & Envtl., Inc., 61 F. Supp. 3d 1244, 1253 n.9

    (S.D.   Ala.     2014)(“[W]here         the     non-moving          party      fails      to

    address a particular claim asserted in the summary judgment

    motion but has responded to other claims made by the movant,

    the district court may properly consider the non-movant’s

    default    as    intentional        and     therefore         consider       the    claim

    abandoned.”), aff’d, 618 F. App’x 974 (11th Cir. 2015).

          The Court need only address Bayfront’s “regarded as

    disabled” argument. “For a plaintiff to prevail under the

    ‘regarded as’ theory of disability, [he] must establish two

    points: (1) that the perceived disability involves a major

    life activity, and (2) that the perceived disability is

    ‘substantially limiting’ and significant.” Luna v. Walgreen

    Co., 347 F. App’x 469, 471 (11th Cir. 2009).

          Bayfront argues that “there is no evidence Arbogast or

    Sandt     perceived      [Ozorowsky]           as       disabled,      or    that        the

    perceived disability involved a major life activity or was

    substantially         limiting.”       (Doc.        #    48   at    13).     The    Court

    disagrees.       Arbogast         testified         in    her       deposition          that

    Ozorowsky       was    limping     during      the       September      12     meeting.


                                              26
Case 8:20-cv-02564-VMC-AEP Document 58 Filed 08/23/21 Page 27 of 36 PageID 941




    (Arbogast Dep. Doc. # 55-2 at 29:11-12). In his August 29

    voicemail, Sandt stated that, because Ozorowsky was injured

    and not ready to return to work, Bayfront was going “to

    proceed    with    interviewing     some     other   candidates       for

    [Ozorowsky’s]     position.”   (Doc.   #    49-5).   As   mentioned    in

    previous sections, the Court acknowledges that there are

    genuine disputes over the meaning of this voicemail and what

    happened during Ozorowsky’s September visits to Bayfront.

    However, when crediting Ozorowsky’s version of events, the

    voicemail and Ozorowsky’s visits to Bayfront in September to

    return to work could lead a reasonable jury to conclude that

    Bayfront    perceived   Ozorowsky      as   disabled.     Likewise,     a

    reasonable jury could also conclude this perceived disability

    involved the major life activity of walking and this perceived

    disability would be substantially limiting given that PASR

    positions involved a good deal of walking. (Pl. Dep. Doc. #

    52-3 at 34:20-25).

          Additionally, Bayfront argues that Ozorowsky “cannot

    prove, under the ‘but for’ standard, that he was discriminated

    against because of his” perceived disability. (Doc. # 48 at

    13). True, Ozorowsky testified that he did not “think [his

    treatment by Arbogast] was because of the injury.” (Pl. Dep.

    Doc. # 52-3 at 110:13-17). And Bayfront highlights that,


                                      27
Case 8:20-cv-02564-VMC-AEP Document 58 Filed 08/23/21 Page 28 of 36 PageID 942




    according to its paperwork, Ozorowsky remained on LOA status

    until   September     2020     when   all       Bayfront       employees    were

    terminated as part of Bayfront’s sale to another company.

    (Arbogast Decl. Doc. # 49-8 at ¶ 17).

          But, despite this evidence, a reasonable jury could

    conclude that Bayfront kept Ozorowsky on unpaid LOA status in

    September 2019 when Ozorowsky repeatedly requested to return

    to work because of his disability. Under Ozorowsky’s version

    of the September 12 meeting with Arbogast and Sandt, the only

    jobs he was offered by Arbogast were nursing positions for

    which he    was   not    qualified.        A   jury    could    conclude    that

    Arbogast    intentionally      did    not      offer    Ozorowsky,    who    had

    recently informed them he was injured and who was limping, a

    job that he could accept.

          Also, given these disputes about whether Bayfront kept

    Ozorowsky on an unpaid LOA against his wishes, at least in

    September 2019, the Court rejects Bayfront’s argument that

    Ozorowsky    cannot     show   pretext.        As     mentioned   previously,

    Bayfront’s pretext argument focuses on its assertion that

    Ozorowsky requested additional time off in September 2019 and

    that the only adverse employment action was his ultimate

    separation from employment in September 2020, rather than his




                                          28
Case 8:20-cv-02564-VMC-AEP Document 58 Filed 08/23/21 Page 29 of 36 PageID 943




    remaining on an unpaid LOA status. (Doc. # 48 at 28-29). The

    Court rejects these arguments.

            In     short,       Ozorowsky’s     ADA   and   FCRA      disability

    discrimination claims survive summary judgment to the extent

    they are based on the “regarded as” theory of discrimination.

                   5.        Retaliation under ADA and FCRA

          Ozorowsky alleges that Bayfront retaliated against him

    for engaging in protected activity under the ADA and FCRA in

    Counts VI and VII. Bayfront argues that summary judgment

    should be granted on these claims because (1) “there is no

    ‘but for’ causation between his protected expression and

    alleged failure to reemploy” because Ozorowsky requested more

    time off from work during the September 12 meeting and did

    not apply for any available position with Bayfront, and (2)

    “more        than    a    year   separated    Ozorowsky’s      request   for

    accommodations and his administrative separation due to the

    sale of Bayfront,” “further negat[ing] any evidence of ‘but

    for’ causation.” (Doc. # 48 at 16-17).

          The McDonnell Douglas burden-shifting framework applies

    to ADA and FCRA retaliation claims. See Duble v. FedEx Ground

    Package Sys., Inc., 572 F. App’x 889, 895 (11th Cir. 2014)(“We

    evaluate ADA and FCRA retaliation cases under the framework

    set   forth         in [McDonnell   Douglas].”).    “The    ADA   prohibits


                                           29
Case 8:20-cv-02564-VMC-AEP Document 58 Filed 08/23/21 Page 30 of 36 PageID 944




    retaliation against an individual for opposing an unlawful

    practice or making a charge under the ADA.” Frazier-White v.

    Gee, 818 F.3d 1249, 1258 (11th Cir. 2016)(quoting 42 U.S.C.

    § 12203(a)). “To prevail on [his] ADA retaliation claim,

    [Ozorowsky] must show that: (1) [he] engaged in a statutorily

    protected expression, (2) [he] suffered an adverse employment

    action, and (3) there was a causal link between the two.” Id.

    (citation omitted). “The first element may be met by a request

    for   a    reasonable      accommodation.”       Id.    “The   third   element

    requires a showing of but-for causation.” Id.

          As    for   the     first   element   of    the    prima    facie   case,

    Ozorowsky argues he engaged in protected activity when he

    requested extended leave during his August 24 call to Sandt

    while he was still in the Army. (Doc. # 54 at 13). As for the

    second     and    third    elements,   Ozorowsky        focuses   on   Sandt’s

    August 29 voicemail stating that Bayfront would no longer

    hold his job and the subsequent failure of Bayfront to assign

    Ozorowsky to a new position. (Id.).

          Taking all the evidence in the light most favorable to

    Ozorowsky, the Court agrees with Ozorowsky. A reasonable jury

    could conclude that he was not returned to a position at

    Bayfront in early September in retaliation for his requesting

    an extended leave in late August because of his injuries.


                                           30
Case 8:20-cv-02564-VMC-AEP Document 58 Filed 08/23/21 Page 31 of 36 PageID 945




    Ozorowsky      testified      that    he,     in    fact,    did    not   request

    additional time off work during the September 12 meeting.

    Rather, according to him, he requested to return to work

    immediately but was not returned to his previous position and

    was only offered at that time nursing positions for which he

    was not qualified. This failure to reemploy him, leaving him

    on an indefinite unpaid LOA, occurred less than a month after

    Ozorowsky had initially asked for more time off in August

    2019.

           And,    again,   while     a    long    period       of   time   separated

    Ozorowsky’s initial request for more time off in August 2019

    and the official end of his employment in September 2020,

    this is not dispositive. A reasonable jury could conclude

    that    Bayfront’s      keeping       Ozorowsky      on     an   unpaid   LOA   in

    September 2019 was itself adverse action. And this action is

    close   in     time   with    Ozorowsky’s          August    2019   request     for

    additional time off, thereby establishing causation for his

    prima facie case.

           As with the disability discrimination claims, the Court

    rejects       Bayfront’s     argument       that     Ozorowsky      cannot    show

    pretext      given    the    disputes    about       whether     Bayfront     kept

    Ozorowsky on an unpaid LOA against his wishes in September




                                            31
Case 8:20-cv-02564-VMC-AEP Document 58 Filed 08/23/21 Page 32 of 36 PageID 946




    2019. For these reasons, the Motion is denied as to Counts VI

    and VII.

               6.    Whistleblower Claim

          Finally,   in   Count   VIII,   Ozorowsky    alleges   Bayfront

    violated the FWA.

          “The FWA provides that ‘[a]n employer may not take any

    retaliatory personnel action against an employee because the

    employee has . . . [o]bjected to, or refused to participate

    in, any activity, policy, or practice of the employer which

    is in violation of a law, rule, or regulation.’” Graddy v.

    Wal-Mart Stores E., LP, 237 F. Supp. 3d 1223, 1226 (M.D. Fla.

    2017)(quoting Fla. Stat. § 448.102(3)). “To prove a prima

    facie case under this provision, [Ozorowsky] must establish

    that: (1) [he] engaged in statutorily protected expression;

    (2) [he] suffered an adverse employment action; and (3) the

    adverse    employment   action    was   causally    linked   to   the

    protected activity.” Id. (citation omitted). “If [Ozorowsky]

    presents a prima facie case, the burden shifts to [Bayfront]

    to articulate a legitimate non-retaliatory reason for its

    adverse employment action.” Id. “Then, if [Bayfront] meets

    its burden, the burden shifts back to [Ozorowsky] to establish

    that [Bayfront’s] articulated reasons are pretextual.” Id.




                                     32
Case 8:20-cv-02564-VMC-AEP Document 58 Filed 08/23/21 Page 33 of 36 PageID 947




          Bayfront argues that summary judgment should be granted

    on this claim based on a lack of protected activity: “Because

    Ozorowsky admittedly did not complain about, object to, or

    refuse to participate in anything at all — but only discussed

    his military leave and reemployment options with, delivered

    his military orders to, and disclosed, without particulars,

    his   injury   to,   Bayfront    —   he    cannot   prove    objection     or

    complaint about any actual violation of a law, rule, or

    regulation     attributable     to   Bayfront,      and   cannot   prove    a

    statutorily protected act.” (Doc. # 48 at 19). In making this

    argument,      Bayfront   relies          on   Ozorowsky’s     deposition

    testimony:

          Q:   Did you verbally or in an email or text, you
          personally, did you ever say to anybody at the
          hospital what you’re doing is a violation of USERRA
          or some kind of other legal violation?
          A:    Not by text or by phone.
          Q:    In any other medium?
          A:   Outside of the course of my leadership, that
          was not talked about with anyone at Bayfront.
    (Pl. Dep. Doc. # 52-3 at 167:19-168:1).

          The Court disagrees with Bayfront. In his declaration,

    Ozorowsky avers that he told Arbogast during the September 12

    meeting “that [he] had the right to [his] job under USERRA,”

    which a reasonable juror could interpret as an objection to




                                         33
Case 8:20-cv-02564-VMC-AEP Document 58 Filed 08/23/21 Page 34 of 36 PageID 948




    Bayfront’s failure to immediately return Ozorowsky to an

    equivalent    position.      (Pl.   Decl.      Doc.    #    54-3    at    ¶    15).

    Furthermore, a reasonable juror could interpret Ozorowsky’s

    notifying his Army recruiter in April 2019 of his disagreement

    with Sparr over whether his job was protected and having his

    Army recruiter contact Sparr regarding Ozorowsky’s USEERRA

    rights as protected activity. (Pl. Dep. Doc. # 52-3 at 177:8-

    178:1; Doc. # 52-2 at Ex. 3). Given the existence of these

    protected activities, the Court need not evaluate whether

    Ozorowsky’s other actions constitute protected activity under

    the FWA.

          To the extent Bayfront also argues in a footnote that

    Ozorowsky    cannot    establish       causation      because      he    was   not

    separated from employment for at least ten months after his

    alleged protected activity (Doc. # 48 at 19 n.27), this

    argument     fails    for    the    reasons      discussed         in    previous

    sections. Being kept on an unpaid LOA may qualify as an

    adverse action and there is a much closer proximity between

    Ozorowsky’s various protected activity and his being kept on

    LOA status after his military training ended.

          As    with     the    previous        claims,   the     Court      rejects

    Bayfront’s argument that Ozorowsky cannot show pretext given




                                           34
Case 8:20-cv-02564-VMC-AEP Document 58 Filed 08/23/21 Page 35 of 36 PageID 949




    the disputes about whether Bayfront kept Ozorowsky on an

    unpaid LOA against his wishes in September 2019.

          Ozorowsky’s    FWA   claim   survives   the   summary   judgment

    stage.

          B. Ozorowsky’s Motion

          The same factual disputes that preclude summary judgment

    for Bayfront preclude summary judgment for Ozorowsky. There

    is conflicting evidence on various issues, including, among

    other things, whether Ozorowsky asked for more time off from

    work after his Army discharge and whether the jobs for which

    Bayfront encouraged Ozorowsky to apply paid less than his

    previous position or were otherwise not equivalent. Depending

    on how it views this and other evidence, a reasonable jury

    could find for Bayfront on any of Ozorowsky’s claims.

          Thus, Ozorowsky’s Motion is denied.

          Accordingly, it is

          ORDERED, ADJUDGED, and DECREED:

    (1)   Defendant Bayfront HMA Healthcare Holdings, LLC’s Motion

          for Summary Judgment (Doc. # 48) is DENIED.

    (2)   Plaintiff     Sequoyah   Ozorowsky’s    Motion    for    Partial

          Summary Judgment (Doc. # 52) is DENIED.




                                       35
Case 8:20-cv-02564-VMC-AEP Document 58 Filed 08/23/21 Page 36 of 36 PageID 950




          DONE and ORDERED in Chambers in Tampa, Florida, this

    23rd day of August, 2021.




                                     36
